                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com

                                                             7   Attorneys for Nationstar Mortgage LLC

                                                             8                                       UNITED STATES DISTRICT COURT

                                                             9                                             DISTRICT OF NEVADA

                                                            10
                                                                 NATIONSTAR MORTGAGE LLC,                            Case No.: 2:16-cv-01637-MMD-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                       Plaintiff,
                                                                 v.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                               MOTION TO REMOVE ATTORNEY FROM
AKERMAN LLP




                                                            13   SUMMIT     HILLS   HOMEOWNERS ELECTRONIC SERVICE LIST
                                                                 ASSOCIATION and EDWARD KIELTY
                                                            14   TRUST,

                                                            15                         Defendants.

                                                            16   SUMMIT       HILLS                   HOMEOWNERS
                                                                 ASSOCIATION,
                                                            17
                                                                                      Third-Party Plaintiff,
                                                            18   v.

                                                            19   ALESSI & KOENIG, LLC,

                                                            20                       Third-Party Defendant.

                                                            21

                                                            22                PLEASE TAKE NOTICE that Nationstar Mortgage LLC provides notice that Thera A. Cooper

                                                            23   and Vatana Lay are no longer associated with the law firm of Akerman, LLP.

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                 1
                                                                 48642599;1
                                                             1                Akerman, LLP continues to serve as counsel for Nationstar Mortgage LLC. All, including, but

                                                             2   not limited to, pleadings, papers, correspondence, documents and future notices in this action should

                                                             3   continue to be directed to Melanie D. Morgan, Esq. and Jared M. Sechrist, Esq.

                                                             4                DATED April 23, 2019

                                                             5                                                   AKERMAN LLP

                                                             6                                                   /s/ Jared M. Sechrist
                                                             7                                                   MELANIE D. MORGAN, ESQ.
                                                                                                                 Nevada Bar No. 8215
                                                             8                                                   JARED M. SECHRIST, ESQ.
                                                                                                                 Nevada Bar No. 10439
                                                             9                                                   1635 Village Center Circle, Suite 200
                                                            10                                                   Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                 Attorneys for Nationstar Mortgage LLC
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                              COURT APPROVAL
                                                            14
                                                                              IT IS SO ORDERED.
                                                            15
                                                                                     4/24/2019
                                                                              DATE: ________________________
                                                            16

                                                            17                                                   __________________________________________
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 48642599;1
